Citation Nr: 1341724	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  10-44 034A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a low back disorder, and, if so, whether service connection is warranted.  

2.  Whether new and material evidence has been received to reopen a claim for service connection for a left knee disorder, and, if so, whether service connection is warranted.  

3.  Entitlement to service connection for a right shoulder disorder.  

4.  Entitlement to service connection for cervical radiculopathy.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2013).  

The Veteran served on active duty from November 1970 to November 1974.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Los Angeles, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran's initial claims for service connection for a low back disorder and for a left knee disorder were denied in March 2004.  The Veteran was notified, but he did not timely appeal.  Thus the RO's decision became final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013).  In August 2008, the Veteran filed to reopen the claims, and in March 2009, the RO denied the claims again noting that new and material evidence had not been received to reopen the claims.  An October 2010 statement of the case (SOC) and a July 2013 supplemental statement of the case (SSOC) have continued the denials, apparently without reopening the claims although it is not particularly clear as review reflects de novo reviews of the evidence.  At any rate, it is noted that the Board does not have jurisdiction to consider a claim that has been previously adjudicated unless new and material evidence is presented, and before the Board may reopen such a claim, it must find that new and material evidence has been presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  See also Winters v. West, 12 Vet. App. 203 (1999).  Therefore, although it may be argued that the RO reviewed the claims on a de novo basis, the issues are as stated on the title page.  Moreover, there is no prejudice to the Veteran, particularly since in the decision below, the Board reopens the claims for service connection based on the receipt of new and material evidence.  

A Travel Board hearing was held in July 2013 before the undersigned Veterans Law Judge (VLJ), sitting in Washington, D.C.  A copy of the transcript of that hearing is of record.  

The following determinations are based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  

The underlying issues of entitlement to service connection for a low back and left knee disorders and the issues of entitlement to service connection for a right shoulder disorder and cervical radiculopathy are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  Evidence received since the March 2004 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim of service connection for a low back disorder, is not cumulative or redundant of the evidence previously of record, and is sufficient to raise a reasonable possibility of substantiating the claim.  

2.  Evidence received since the March 2004 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim of service connection for a left knee disorder, is not cumulative or redundant of the evidence previously of record, and is sufficient to raise a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).  

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disorder.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As already noted, the Veteran's initial claims for service connection for low back and left knee disorders were denied by the RO in March 2004.  There was no appeal, and the RO's decision as to these claims became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013).  Specifically, it is noted that a finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2013).  

The claims for entitlement to service connection for low back and left knee disorders may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed this application to reopen his claim for service connection for these conditions in August 2008.  Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The evidence before VA at the time of the prior final decision in March 2004, which denied service connection for low back and left knee disorders, consisted of the Veteran's STRs (which showed treatment on one occasion for low back and left knee conditions), and post service VA records which showed diagnoses of low back and left knee disorders many years after service.  No nexus between the post service conditions and service from so many years before was of record, and the claims were denied.  

In August 2008, the Veteran applied to reopen his claims for service connection for low back and left knee disorders.  With respect to the Veteran's application to reopen his claims for service connection, the Board finds that the evidence received since the last final decision in March 2004 is not cumulative of other evidence of record, relates to unestablished facts, and raises a reasonable possibility of substantiating the claims.  

Newly received evidence includes additional VA evaluation report from August 2012 which specifically addresses whether current low back and left knee conditions are related to active service and testimony at a July 2013 personal hearing.  At the hearing, the Veteran stated that he initially injured his low back and left knee during service and that he continued to have associated problems in the years after service.  

It is the Board's opinion that the newly submitted treatment records which reflect testimony of continuing problems in the low back and left knee after service, and the VA examination report from 2012 regarding the nexus of such conditions, are records that may be interpreted as new and material.  Clearly, this evidence was not previously considered by agency decision makers, and it may be argued that it is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims for service connection for the claimed conditions.  38 C.F.R. § 3.303 (2013).  New evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's disability, even where it may not convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).   

Accordingly, the claims for a low back and left knee disorder are reopened.  


ORDER

As new and material evidence has been received, the claim for service connection for a low back disorder is reopened.  To that extent only, the appeal is allowed.  

As new and material evidence has been received, the claim for service connection for a left knee disorder is reopened.  To that extent only, the appeal is allowed.  


REMAND

A review of the claims file reveals that a remand is necessary before the underlying claims of entitlement to service connection for a low back disorder, a left knee disorder, a right shoulder disorder, and cervical radiculopathy can be adjudicated.  

More specifically, the relevant VA etiological opinions that are currently of record do not address the Veteran's claim of continuity of symptomatology as to all his claimed disabilities which, at this point, may include chronic disorders pursuant to 38 C.F.R. § 3.309(a) (2013).  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Consequently, the Veteran should be afforded a new examination by another appropriate VA examiner to determine whether any of these claimed disabilities are related to his period of active service.  



Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination by a new examiner to determine the nature and etiology of any current disability of the low back, left knee, right shoulder, and cervical spine.  The examiner must review the claims file and should note that review in the report.  The rationale for all opinions should be provided.  Specifically, the examiner should provide the following information:

(a) Diagnose any current disability of the low back, left knee, right shoulder, and cervical spine, to include any cervical radiculopathy.

(b) Is it at least as likely as not (50 percent probability or more) that any current disability of the low back, left knee, right shoulder and cervical spine were incurred in or aggravated by the Veteran's active service or manifested within one year after the Veteran's period of active duty?  In rendering the requested opinions, the physician should specifically consider and discuss the Veteran's contentions, the lay statements of record, the July 2013 hearing transcript, and his VA medical records and opinion(s).  The examiner should also consider the Veteran's testimony and statements regarding the continuity of symptomatology.

If the examiner determines that he or she cannot provide an opinion on the issues at hand without resorting to speculation, the reviewer should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional information could be obtained that would lead to a conclusive opinion.

2.  Thereafter, readjudicate the Veteran's claims.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case, and an appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


